TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00269-CR



                                    Edward Garcia, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
      NO. CR-13-0715, THE HONORABLE WILLIAM R. HENRY, JUDGE PRESIDING



                                             ORDER


PER CURIAM

               Appellant’s brief was originally due September 15, 2014. Appellant has filed two

motions requesting an extension of time to file the brief, which this Court granted. In granting the

last extension, this Court advised appellant that no further extensions would be granted. Appellant

has now filed a third motion requesting a 45-day extension of time to file the brief.

               Appellant’s third motion for extension of time to file the brief is granted in part.

Appellant’s counsel, Linda Icenhauer-Ramirez, is ordered to tender a brief in this cause no later than

January 15, 2015. Failure to file the brief by that date may result in counsel being called before this

Court to show cause why she should not be held in contempt for violating this order.

               It is so ordered on this the 16th day of December, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin

Do Not Publish